DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/2022 has been entered.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 13/068,680, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  No support in the ‘680 application for single use cartridge with pierceable foil tip or selectively sealable member.  Accordingly, claims 1-3 are not entitled to the benefit of the earlier filed application.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “triple washed construction” in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent No. 3,039,646 to Merz in view of US 3,791,424 to Strople et al. (Strople) and US 2007/0246475 to Mazabraud et al. (Mazabraud).
Regarding claim 1, Merz discloses a cartridge (10, Fig 1) capable of being used single and adapted for use in conjunction with a portable medical gas delivery system (intended use), the cartridge accommodating a compressed gas therein, wherein the cartridge can be used only once and thus be disposable and does not have to be refilled or cleaned between uses depending on its usage, the cartridge comprising an elongated, generally cylindrical body with a rounded bottom (A, Fig 1 below), the cylindrical body having an interior chamber accommodating a compressed gas therein, the body being inwardly tapered proximate one end (B, Fig 1 below) thereof and joined to a reduced diameter and generally cylindrical leading end portion (C, Fig 1 below), the leading end portion including an opening communicable connected to the interior chamber of the cartridge body (Fig 2), wherein the leading end portion has a shape and dimension that can be used for selective attachment to a portable medical gas delivery system depending on the size of the portable system, the opening including a pierceable foil tip (11) or selectively sealable member positioned over the opening to seal the opening after pressurized medical gas has been introduced into the interior chamber to hold the compressed gas within the interior chamber of the cylindrical body under pressure, wherein the pierceable foil tip (11) or selectively sealable member may be readily opened to allow for opening of the cartridge (col. 2, ll. 37-40) such that the compressed gas contained within the interior chamber of the cartridge is deliverable through the opening for use in a medical procedure (intended use), wherein the cylindrical body and the end portion is capable of being formed by a triple washed construction, all of which would maintain sterility and purity of a compressed and sterile medical grade gas therein.  Note that product by process claim limitations such as a triple washed construction are given little patentable weight and so long as the prior art has the structure as claimed, then it can be made in the process as recited.  Since there is no structural difference between the claimed invention and the prior art, then the prior art can also be made with a triple washed construction. Merz does not teach the gas within to be a sterile medical grade gas.  However, Strople discloses that it was known in the art to store sterile medical grade gas into container cartridges (10).  One of ordinary skill in the art would have found it obvious to substitute the gas of Merz with a sterile medical grade gas in order to contain sterile medical grade gas sealed without loss of pressure (Merz, col. 30-35) since it has been that simple substitution of one known element for another to obtain predictable results would have been obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  The modified Merz does not teach explicitly the cylindrical body and end portion of the cartridge resisting formation of mold, rust, debris within the interior chamber.  However, Mazabraud discloses a gas cartridge (Fig 1) and in particular discloses that it was known in the art to coat internal surface of a cartridge with post treatment to confer upon it specific chemical properties such as resistance to chemical attacks, food grade quality, resistance to aging (¶0067).  One of ordinary skill in the art would have found it obvious to incorporate coating post treatment to the interior of the modified Merz cartridge as suggested by Mazabraud in order to improve the cartridge properties and abilities to resist chemical attacks and aging such as rust, mold and debris.



    PNG
    media_image1.png
    288
    319
    media_image1.png
    Greyscale


Regarding claim 3, Merz further discloses the leading end portion not including threads since Merz is silent regarding any threads and figures do not show threads (Fig 2).

Claim 1-3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent No. 6,843,388 to Hollars in view of Strople, Merz and Mazabraud.
Regarding claim 1, Hollars discloses a cartridge (49) capable of being used single and adapted for use in conjunction with a portable medical gas delivery system (intended use), the cartridge accommodating a compressed gas therein, wherein the cartridge can be used only once and thus be disposable and does not have to be refilled or cleaned between uses depending on its usage, the cartridge comprising an elongated, generally cylindrical body with a rounded bottom (50), the cylindrical body having an interior chamber accommodating a compressed gas therein, the body being inwardly tapered proximate one end (at 49’, Fig 4c) thereof and joined to a reduced diameter and generally cylindrical leading end portion (at 52, Fig 4c), the leading end portion including an opening communicable connected to the interior chamber of the cartridge body, wherein the leading end portion has a shape and dimension that can be used for selective attachment to a portable medical gas delivery system depending on the size of the portable system, the opening including a tip (puncturable cap 54) or selectively sealable member positioned over the opening to seal the opening after pressurized medical gas has been introduced into the interior chamber to hold the compressed gas within the interior chamber of the cylindrical body under pressure, wherein the pierceable tip (54) or selectively sealable member may be readily opened to allow for opening of the cartridge (col. 8, ll. 1-2) such that the compressed gas contained within the interior chamber of the cartridge is deliverable through the opening for use in a medical procedure (intended use), wherein the cylindrical body and the end portion is capable of being formed by a triple washed construction, all of which would maintain sterility and purity of a compressed and sterile medical grade gas therein.  Note that product by process claim limitations such as a triple washed construction are given little patentable weight and so long as the prior art has the structure as claimed, then it can be made in the process as recited.  Since there is no structural difference between the claimed invention and the prior art, then the prior art can also be made with a triple washed construction.  Hollars does not teach the gas within to be a sterile medical grade gas.  However, Strople discloses that it was known in the art to store sterile medical grade gas into container cartridges (10).  One of ordinary skill in the art would have found it obvious to substitute the gas of Hollars with a sterile medical grade gas in order to contain and dispense sterile medical grade gas since it has been that simple substitution of one known element for another to obtain predictable results would have been obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  The modified Hollars further does not teach the tip to be made of foil.  However, Merz discloses a gas cartridge (10) having a pierceable tip cover (11) made of thin metal.  One of ordinary skill in the art would have found it obvious to manufacture the puncturable cap of Hollars out of thin metal as suggested by Merz in order to facilitate puncture while keeping the contents sealed since it has been held that selection of a known material to make a container of a type of material prior to invention was held to be obvious.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  The modified Hollars does not teach explicitly the cylindrical body and end portion of the cartridge resisting formation of mold, rust, debris within the interior chamber.  However, Mazabraud discloses a gas cartridge (Fig 1) and in particular discloses that it was known in the art to coat internal surface of a cartridge with post treatment to confer upon it specific chemical properties such as resistance to chemical attacks, food grade quality, resistance to aging (¶0067).  One of ordinary skill in the art would have found it obvious to incorporate coating post treatment to the interior of the modified Merz cartridge as suggested by Mazabraud in order to improve the cartridge properties and abilities to resist chemical attacks and aging such as rust, mold and debris.
Regarding claim 2, Hollars further discloses leading end portion including threads (Fig 4b).
Regarding claim 3, Hollars further discloses leading end portion not including threads (Fig 4a).

Response to Arguments
Applicant's arguments filed 1/28/2022 have been fully considered but they are not persuasive. Initially, it is noted that applicant does not argue the rejection of the dependent claim.  Applicant argues that none of the prior art teach “cylindrical body and end portion including a triple washed construction resisting formation of mold, rust and debris within interior chamber all of which to maintain sterility and purity of the medical gas within”.  As stated above, if prior art has the structure as recited then it can also be made by the process as recited and in the instant case, the cylindrical body and end portion of Merz and Hollars have the structure as recited and therefore can be made by the process of a triple wash.  Merz and Hollars does not explicitly teach the construction of the cartridge to resist formation of mold, rust and debris in the interior of the cartridge.  However, Mazabraud discloses that it was known in the art to coat the interior of the gas container with chemical resistance and one of ordinary skill in the art would have found it obvious to also incorporate such a coating to the interior of Merz and Hollers as suggested by Mazabraud in order to resist against chemical attacks such as any corrosion or mold or deterioration (aging) of the cartridge.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/Examiner, Art Unit 3735